Citation Nr: 0830546	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for coronary heart disease, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The case was brought before the Board in August 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  

During the pendency of this appeal, the veteran submitted a 
claim in October 2007 seeking service connection for diabetes 
mellitus, type II, claimed as secondary to Agent Orange 
exposure. This issue has never been considered by the RO and, 
therefore, is REFERRED to the RO for proper adjudication.


FINDING OF FACT

The veteran currently has heart conditions, to include CAD, 
but there is no competent evidence that shows a causal link 
between his condition and his service-connected PTSD or any 
other incident of service; CAD did not manifest within one 
year of service separation.


CONCLUSION OF LAW

The veteran's CAD is not due to or the result of his service-
connected PTSD or any other incident of service, nor may it 
be presumed to have been incurred therein, and, therefore, 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1131, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in August 2003, August 2007 and March 2008.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2007).  The August 2007 
letter explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination to obtain an 
opinion as to whether his heart condition can be attributed 
to his service-connected PTSD.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular disease may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the veteran's heart disease 
is 1998, nearly three decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges his current heart disease is a by-product 
of his service-connected PTSD.  Specifically, he alleges the 
stress caused by his PTSD ultimately led to his heart 
disease.  He alleges he did not have heart problems until 
after his 1997 diagnosis of PTSD.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran was service connected for PTSD in 1997.  He had a 
coronary artery angioplasty with stent placement in 1998 
following a myocardial infarction.  Since that time, he has 
been treated for coronary artery disease and hypertension.

The crucial inquiry here is whether the veteran's current 
heart disease is proximately due to or the result of his 
service-connected PTSD.  The Board concludes it is not

VA outpatient treatment records indicate on-going treatment 
for both heart disease and PTSD.  One VA outpatient treatment 
record, dated March 2006, indicates a weight loss 
recommendation to the veteran.  Presumably the recommendation 
is in furtherance of treatment for his heart disease.  The 
veteran indicated he did not feel he could lose weight in 
which the attending physician noted, "...and I am doubtful 
given his mod[erate to] severe psychiatric condition."  The 
notation is not an opinion linking his heart disease to PTSD, 
but does indicate the veteran's psychiatric condition causes 
challenges to the treatment of his heart disease.

In support of his claim, the veteran submitted a June 2004 
statement by private physician Dr. Eisenberg who opined as 
follows:

While I am unsure of the exact mechanisms, I am 
convinced that stress can play a role in the 
development and exacerbation of coronary heart 
disease.  Based upon these references and this 
gentleman's documented Post Traumatic Stress 
Disorder, I believe service connection for his 
disability could be made. 

Initially, the Board notes that "service connection" is a 
legal inquiry, not a medical one.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  The Board finds that Dr. 
Eisenberg's opinion is not probative for the following 
reasons.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement. See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

In this case, the Board does not find Dr. Eisenberg's opinion 
probative mainly because it is merely speculative and does 
not contain a definitive opinion.  That is, Dr. Eisenberg 
indicates a possible connection between stress and CAD.  He 
admittedly states he is unsure of the exact mechanics of the 
connection, but based on this possible link, service 
connection for the veteran's CAD "could be" made in light 
of the veteran's diagnosis and treatment for PTSD.  Medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993). The fact that something is a possibility 
does not mean it is as likely as not the cause of the current 
condition.

It is also unclear whether Dr. Eisenberg treated the veteran 
more than one time in June 2004 or if he had access to the 
veteran's complete medical history.  Accordingly, it is 
unknown whether the opinion is based on completely accurate 
factual premises, which also diminishes the probativeness of 
the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

In contrast, the veteran was afforded a VA examination in 
April 2008 where the examiner had access to and fully 
reviewed the veteran's C-file, to include Dr. Eisenberg's 
June 2004 statement and the March 2006 VA outpatient 
treatment records.  The examiner diagnosed the veteran with 
CAD opining as follows:

Although within the realm of possibility, in this 
veteran's case, the preponderance of medical 
evidence does not support PTSD as an etiology for 
this veteran's coronary artery disease.  He was a 
heavy smoker for many years, he has long standing 
severe hypertension.  He had an abdominal aortic 
mixed hyperlipidemia.  So in this veteran's case 
his lifestyle and other risk factors far outweigh 
any contribution that PTSD may have made to his 
coronary artery disease.

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests and a complete review of the 
veteran's medical history and current findings.  The opinion, 
moreover, considers the possible connection raised by Dr. 
Eisenberg, and dismisses the likelihood of a connection 
between CAD and PTSD given the veteran's specific medical 
history.  Dr. Eisenberg's opinion, in contrast, merely 
focuses on the possibility of a connection between stress and 
heart disease in general rather than the likelihood of a 
connection in the veteran's specific case.   

The Board does not doubt that the veteran's psychiatric 
condition, as indicated in the March 2006 VA outpatient 
treatment record, poses serious limitations in other areas of 
his life, to include treatment for other, unrelated medical 
conditions.  Clearly it does.  These limitations, however, do 
not amount to etiology of his coronary artery disease.  The 
only medical opinion proffered in support of the veteran's 
argument merely indicated the possibility of a connection 
between stress and heart disease.  This opinion did not 
conclusively link the veteran's CAD to his service-connected 
PTSD.  

The Board has considered the veteran's statements.  Although 
the veteran believes that his condition is causally related 
to his PTSD, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As explained in more detail above, the Board finds 
the most probative evidence in this case cuts against the 
veteran's contentions.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD, is 
denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


